Citation Nr: 1131316	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1952 to May 1954.                  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.    


FINDING OF FACT

The evidence of record does not preponderate against the Veteran's claim that his tinnitus was incurred during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claim, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.  



II.  The Merits of the Claim for Service Connection

The Veteran claimed service connection for hearing loss and tinnitus in September 2008.  In the December 2008 rating decision on appeal, the RO granted service connection for hearing loss, but denied the Veteran's service connection claim for tinnitus.  The Veteran appealed that denial to the Board.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the record demonstrates that the Veteran currently has tinnitus.  An October 2008 VA audiology examination report of record notes a diagnosis of tinnitus.  And the Veteran himself repeatedly indicates in his statements of record that he has tinnitus, or ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  See also Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

Moreover, the Board finds that the evidence of record does not preponderate against the Veteran's claim that he incurred acoustic trauma during service.  The Veteran served with an infantry battalion in the U.S. Army during a time of war.  His DD Form 214 indicates that his "most significant duty assignment" involved 90mm guns.  The Veteran and a friend offer statements of record that they were exposed to loud weapons fire during service without hearing protection.  And the RO recognized in-service acoustic trauma in granting the Veteran service connection for hearing loss.  

As to whether the Veteran's tinnitus relates to service, the Board has considered the relevant lay and medical evidence of record.  And the Board has found that the evidence is in equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On the one hand, certain evidence of record counters the Veteran's claim.  The Veteran's service treatment records do not note tinnitus or any other hearing disorder.  The earliest medical evidence of record of a tinnitus disorder is found in the October 2008 VA report, which is dated over 54 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The Veteran did not claim service connection for tinnitus until September 2008, also over 54 years following service.  And the October 2008 VA examiner concluded that the Veteran's tinnitus disorder was likely not related to service.  The examiner supported her opinion by stating that, based on the Veteran's statements, there was a delayed onset of tinnitus symptoms following service.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions). 

On the other hand, certain evidence of record favors the Veteran's claim.  The Veteran has stated that he was exposed to acoustic trauma during service in the U.S. Army.  He has stated that exposure to weapons fire caused him to develop tinnitus.  Moreover, in several statements of record, he has indicated that he has experienced a continuity of symptomatology of tinnitus since service.  38 C.F.R. § 3.303(b).  

The Board notes that a layperson is generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology.  See Layno, supra.  Here, the Veteran is clearly competent to attest to his symptom of tinnitus, which is an "observable" symptom for the Veteran who claims to experience it.  Tinnitus is defined as, "[n]oises (ringing, whistling, hissing, roaring, booming, etc.) in the ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  The Veteran's assertions regarding ringing in his ears, and the continuity of symptomatology he has experienced since service, are of probative value therefore.

Finally, the Board finds the October 2008 adverse opinion to be of limited probative value.  The examiner indicated that a delay in tinnitus symptoms following service led her to conclude that tinnitus - unlike hearing loss - was not related to service.  As indicated, however, the Veteran has asserted that he has experienced a continuity of symptomatology since service.  See Layno and Smith, both supra.  It appears that a misstatement may have led the October 2008 VA examiner to conclude onset of tinnitus several years after service.  

Based on the Veteran's statements, and the supporting evidence of record, the Board cannot find that the evidence preponderates against his claim to service connection for tinnitus.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As such, a reasonable doubt has been created in the record.  This is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



(Continued on the next page)




ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


